DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1, 3, 4, 9, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the surgical mechanism includes the structure of a guide controller.  The specification does not appear to disclose the guide controller as part of the surgical mechanism.  They are recited as separate elements which have separate functions.  The surgical mechanism establishes the reference plane and the guide controller positions the delivery relative to the fixed reference point.  The guide controller is not disclosed as establishing the reference plane.  The specification in one instance ([0034]) recites the surgical mechanism may be “a removable ultrasonic probe incorporated in the inner cannula of the specialized surgical needle, or a removable internal light source incorporated in inner cannula of the specialized surgical needle” however this only identifies the surgical mechanism in one embodiment which is not even shown in the Figures.  It is not clear what structure is present in the other embodiments that is performing the function of establishing a reference plane.  The language in the specification should explicitly refer to the various structures in each embodiment which are considered as the surgical mechanism using such language.  The claim does not provide sufficient details that one of ordinary skill in the art would recognize what is considered as the mechanism for establishing the reference plane and how it functions to establish such a plane in each embodiment.  As such the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 22 recites the curved tip manually contacts the nerve plane, however, the specification recites the curved tip contacts the peritoneum ([0039]).  As such there is insufficient disclosure.

Claims 1, 3, 4, 9, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the surgical mechanism determines” and “the guide controller positions” which appear to try to claim positive method steps.  The claim should be reworded to recite the structures are configured to carry out such functions for clarity.  Similarly, claim 21 recites “the guide controller guides” and claim 22 recites “the delivery device operates” and “the curved tip manually contacts.”
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites the delivery device operates without the guide controller.  The claims are to the device not to a method, such a recitation appears to delete the limitation of the guide controller which is positively recited in claims 1 and 21.  As such claim 22 appears to fail to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guzman (US 2016/0136381 A1).
With regard to claims 1 and 9, Guzman teaches a local anesthetic delivery device for delivering anesthetic to a nerve block site (abstract, [0003]) comprising: a surgical mechanism including a guide controller for establishing a reference plane for identifying the nerve block site, wherein the surgical mechanism determines the location of a nerve plane by using a fixed reference point against the peritoneum and the guide controller positions the anesthesia delivery relative to the fixed reference point ([0080], [0081], the catheter is inserted under camera guidance and uses the peritoneum as a fixed reference point for insertion into the transversus abdominal plane (TAP), the peritoneum is also monitored during/after anesthesia delivery to ensure delivery to the proper location, the guide controller is taken as member 1230 which guides anesthesia to the proper location, exemplary Fig. 5, [0074], [0075], [0081]).
With regard to claim 3, the TAP is necessarily a set measured distance from the peritoneum which is used as a fixed reference point for insertion (Fig. 12, [0082]).
With regard to claim 21, see Fig. 5 needle 30 ([0074], [0075], [0081]).
With regard to claim 22, the resistance of the needle can be used to determine if the proper location is reached.  The needle has a circular cross-section and a curved outer surface ([0079], the claim does not recite any particular axis or plane along which the curvature occurs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (US 2016/0136381 A1) as applied to claim 3 above.
With regard to claim 4, the TAP is necessarily a set measured distance from the peritoneum which is used as a fixed reference point for insertion (Fig. 12, [0082]), however, Guzman does not disclose an explicit distance.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that this distance may be 0.1 cm to 1.0 cm as one of ordinary skill in the art would be able to account for variations in the tissue of particular patients and would locate the catheter accordingly to insert the anesthetic in the desired location.  In both the invention and the reference, the anesthetic is being delivered to the TAP which has a specific fixed relationship regarding its location relative to the peritoneum.  Further, one of ordinary skill would be able to determine the distance most suitable to achieve the desired outcome with accuracy and consistency.  Additionally, the TAP region has a fixed thickness within the body and one or ordinary skill would be able to choose a distance relative to the peritoneum to ensure insertion into the desired location and such is within the routine experimentation process to optimize delivery.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments have raised additional issues under 35 U.S.C. 112.  As detailed above the specification is not clear as to the surgical mechanism of the elected embodiment.  Applicant has attempted to clarify this by reciting the guide controller, however, this appears to be separate from the surgical mechanism.  Cited [0040] discloses using the guide controller to position the needle but it is not clear how this establishes the reference plane so that the positioning may occur.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malkowski et al. (US 2015/0038997) discloses using a curved needle for anesthesia delivery ([0210]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783